Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 20-1191V
UNPUBLISHED
KENNETH HERON, Chief Special Master Corcoran
Petitioner, Filed: July 21, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Sean Frank Greenwood, Greenwood Law Firm, Houston, TX, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION"

On September 14, 2020, Kenneth Heron filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq.* (the
“Vaccine Act’). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration resulting from a March 3, 2019 influenza vaccine. Petition at 1; Stipulation,
filed July 21, 2022, at J§ 2-4. Petitioner further alleges the vaccine was administered in
the United States, his symptoms continued for more than six months, and there has been
no prior award or settlement of a civil action for damages on his behalf as a result of his
alleged injury. Petition at (3, 21, 24-25; Stipulation at 4 3-5. “Respondent denies that
petitioner sustained a SIRVA Table injury; denies that the vaccine caused petitioner’s
alleged shoulder injury or any other injury; and denies that his current condition is a
sequela of a vaccine-related injury.” Stipulation at J] 6.

 

' Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
Nevertheless, on July 21, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $47,500.00 in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /a.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

KENNETH HERON,
Petitioner,
Vv, No. 20-1191V

SECRETARY OF HEALTH AND Chief Special Master Brian H. Corcoran
HUMAN SERVICES,

Respondent.

 

 

STIPULATION

The parties hereby stipulate to the following matters:

L. Kenneth Heron (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine
Program”), The petition seeks compensation for an injury allegedly related to petitioner's receipt
of the influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine Injury Table (the

“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the flu vaccine on March 3, 2019, in his left arm,
3. The vaccination was administered within the United States.
4, Petitioner alleges that he sustained a left shoulder injury related to vaccine

administration (“SIRVA”) within the Table time period after receiving the flu vaccine, that the
flu vaccine was the cause-in-fact of his alleged left shoulder injury, and that he experienced the
residual effects of this condition for more than six months.

3 Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalfas a result of his alleged injury.
6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
vaccine caused petitioner's alleged shoulder injury or any other injury; and denies that his
current condition is a sequela ofa vaccine-related injury.

a. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation,

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation. and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21 (a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A. A lump sum of $47,500.00 in the form ofa check payable to petitioner. This
amount represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-1 5(a).

9, As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition,

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program ts not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XLX of the Social Security Act (42 U.S.C,
§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis,

ll. Payment made pursuant to paragraph 8 of this Stipulation and any amounts
awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C.
§ 300aa-15(i), subject to the availability of sufficient statutory funds.

12, ‘The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-1! 5(g) and (h).

13. Inreturn forthe payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit, and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought. could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on March 3, 2019, as
alleged by petitioner in a petition for vaccine compensation filed on or about September 14,

2020, in the United States Court of Federal Claims as petition 20-1 191¥V,

2
14. — If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. — This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amountof damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. ‘This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,
orany other injury, or his current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner's heirs, executors, administrators, successors, and/or assigns,

END OF STIPULATION
Respectfully submitted,

 

ATTORNEY OF RECORD
FOR PETITIONER:

 

SEAN-GREENWOOD

The Greenwood Law Firm, PLLC
1415 North Loop West, Suite 1100
Houston, TX 77008

Tel: 832-356-1588

sean@gwoodlaw.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

George R.
Grimes -S14

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Digitally signed by George R.
Grimes -S14
Date: 2022.06.27 17:00:35 -04'00'

 

Dated: / LB. ppae

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL;

Ade bthin ft Cer tA—$—_
HEATHER L. PEARLMAN

Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:
{ 4

/
ft} Tt
AV - ~—-e= ray f Sy Afr - aca
STEVEN C, SANTAYANA 4 ~
Trial Attorney -

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 451-7675
steven.c.santayana(@usdo}.gov